911 F.2d 819
286 U.S.App.D.C. 77
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Thomas J. DePIETRO, t/d/b/a DePietro's Pharmacy, Petitioner,v.DRUG ENFORCEMENT ADMINISTRATION, Respondent
No. 89-1397.
United States Court of Appeals, District of Columbia Circuit.
Aug. 27, 1990.

Before BUCKLEY, SENTELLE and CLARENCE THOMAS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on a petition for review of an order of the Drug Enforcement Administration and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the petition for review be denied.  While the Administrator may have erroneously concluded that petitioner's pharmacy permit was invalid under Pennsylvania law, his decision to revoke the Certificate of Registration was not arbitrary and capricious as it was also based on petitioner's conviction for illegal distribution of controlled substances.   See Fitzhugh v. Drug Enforcement Agency, 813 F.2d 1248, 1253 (D.C.Cir.1987).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.